               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 David Earle Case,                     )    C/A No.: 1:18-2010-TMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )               ORDER
 Warden M. Stephon; Ms. Macon,         )
 Head Classification; Ms.              )
 Livingston; and Ms. Robert,           )
                                       )
                   Defendants.         )
                                       )

      Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendants. On April 3,

2019, Defendants filed a motion for summary judgment. [ECF No. 33]. As

Plaintiff is proceeding pro se, the court entered an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the

importance of the motion and of the need for him to file an adequate response

by May 6, 2019. [ECF No. 34]. Plaintiff was specifically advised that if he

failed to respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendants’ motion.

As such, it appears to the court that he does not oppose the motion and

wishes to abandon this action. Based on the foregoing, Plaintiff is directed to

advise the court whether he wishes to continue with this case and to file a
response to the motion for summary judgment by May 23, 2019. Plaintiff is

further advised that if he fails to respond, the undersigned will recommend

that this action be dismissed for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



May 9, 2019                                 Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
